DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2021 has been entered.
 
Status of Claims/Rejections
Claims 1 and 8-11 are pending in the instant application. Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Accordingly, claims 1, 8, and 10-11 are under examination on the merits in the instant application.
Any rejections not repeated in the instant Office action are hereby withdrawn.

Response to Arguments
Applicant’s arguments including Cogoi reference (“Exhibit D”) and the Boffa reference (“Exhibit E”) filed with the RCE on November 2, 2021 have been considered but are moot because they do not pertain to the new grounds of rejection set forth in the instant Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to a PNA derivative that is “fully complementary to the at least a 9-mer of 17-mer RNA sequence” of SEQ ID NO:1. As such, the required nucleotide sequence complementarity level between the claimed PNA derivative of the minimum length (12-mer) and the target (only a 9-mer of the 17-mer) is 75%, and that between the maximum length (18-mer) and the target (only a 9-mer of the 17-mer) is 50%. 
The instant claims also recite that the PNA derivative is “partially complementary to at least a 9-mer of the 17-mer” of SEQ ID NO:1 “with one to four mismatches”. As such, the required nucleotide sequence complementarity level between the claimed PNA derivative ranges from about 28% for the maximum length (18-mer) partially complementary to a 9-mer with “four mismatches” to about 42% for the minimum length (12-mer) partially complementary to a 9-mer with “four mismatches”. 
The instant claims require that the PNA derivatives having 28%-75% sequence complementarity with the target should have a function of treating a dermatological condition when administered. Further, the instantly claimed PNA derivatives are identified and described as “androgen receptor antisense oligonucleotides” (see title; emphasis added), wherein an “antisense oligonucleotide (ASO)” is defined as an “oligonucleotide binding to RNA in a sequence specific manner” (emphasis added). See page 3 of the specification. As such, the claimed PNA derivatives must have a specificity for androgen receptor (AR). 
It is noted that the sequence complementarity limitations recited in the instant claims do not adequately support the required AR-specific ASO utility and the androgenic dermatological condition treatment function in view of the findings that the loosely claimed sequence complementarity limitations read on multiple human sequence targets other than AR as exemplified below.
1. A 17-mer of human GATA6 mRNA (see NM_005257.6) at positions 2195-2211 (5’-CCTTGCCTGCTATGGAA) has two mismatches (see underlined bases) compared to the instantly claimed 17-mer target sequence of SEQ ID NO:1. 
2. A 14-mer of human ARHGAP11B-DT long non-coding RNA (see NR_157593.1) at positions 2864-2877 (5’-CCTTCCCTGGTACA) has three mismatches (see underlined bases) compared to a 14-mer in SEQ ID NO:1 claimed in the instant case.  
3. A 14-mer of human HDLBP mRNA (see NM_005336.6) at positions 3467-3480 (5’-TTTCCTGATAAGGA) has two mismatches (see underlined bases) compared to a 14-mer in SEQ ID NO:1 claimed in the instant case.  
4. A 14-mer of human NPM2 mRNA (see NM_001286680.2) at positions 1477-1490 (5’-TTGCCTGGTCAGGA) has one mismatch (see underlined bases) compared to a 14-mer in SEQ ID NO:1 claimed in the instant case.  
5. A 13-mer of human SMIM26 mRNA (see NM_001348958.2) at positions 314-326 (5’-CCCTGGTACAGAA) has four mismatches (see underlined bases) compared to a 13-mer in SEQ ID NO:1 claimed in the instant case.  
6. A 13-mer of human PCDH10 mRNA (see NM_020815.3) at positions 3096-3108 (5’-CTTGTCTGGCCAG) has three mismatches (see underlined bases) compared to a 13-mer in SEQ ID NO:1 claimed in the instant case.  
7. A 13-mer of human CRAMP1 mRNA (see NM_020825.4) at positions 4989-5001 (5’-CTTTCCTGATAAG) has two mismatches (see underlined bases) compared to a 13-mer in SEQ ID NO:1 claimed in the instant case.  
8. A 13-mer of human SLC30A7 mRNA (see NM_001144884.2) at positions 3819-3831 (5’-CCTTGCCTGGTAA) is fully homologous to a 13-mer (5’-CCUUGCCUGGUAA) in SEQ ID NO:1 claimed in the instant case. 
9. A 12-mer of human TPD52L3 mRNA (see NM_033516.6) at positions 806-817 (5’-CCTTGCCTGGTA) is fully homologous to a 12-mer (5’-CCUUGCCUGGUA) in SEQ ID NO:1 claimed in the instant case. 
10. A 12-mer of human SMIM42 mRNA (see NM_001395415.1) at positions 298-309 (5’-CTTGCCTGGTAA) is fully homologous to a 12-mer (5’-CUUGCCUGGUAA) in SEQ ID NO:1 claimed in the instant case. 
11. A 12-mer human IDO2 mRNA (see NM_194294.5) at positions 238-249 (5’-TGCCTGGTAAGG) is fully homologous to a 12-mer (5’-UGCCUGGUAAGG) in SEQ ID NO:1 claimed in the instant case. 
12. Interestingly, the 13-mer nucleotide sequence of “ASO 1” (5’-GAAGCCAGGCAAG) having four non-complementary mismatches against a 13-mer in SEQ ID NO:1 is found to be 100% complementary to human WSCD1 mRNA (see NM_001388409.1) at positions 2395-2407 (5’-CTTGCCTGGCTTC). 
The above-exemplified non-AR sequences do suggest that the genus of PNA derivatives claimed in the instant genus claims fully encompass non-AR-targeting ASO sequences such as those targeting GATA6 mRNA, ARHGAP11B-DT long ncRNA, HDLBP mRNA, NPM2 mRNA, SMIM26 mRNA, PCDH10 mRNA, CRAMP1 mRNA, SLC30A7 mRNA, TPD52L3 mRNA, SMIM42 mRNA, IDO2 mRNA, and WSCD1 mRNA. The instant specification does not support that the myriad, structurally divergent/variable PNA derivative species within the claimed genus indeed qualify as “androgen receptor antisense oligonucleotides” (see title; emphasis added) and provide treatment of androgenic dermatological condition including androgenic alopecia. In addition, the loose sequence complementarity limitations set forth for the claimed PNA derivatives do “increase the risk of cross reactivity with other pre-mRNAs” as evidenced by the instant specification’s disclosure that “a small number of overlap” such as a “9-mer” sequence overlap “may increase the risk of cross reactivity with other pre-mRNAs.” (emphasis added). See page 14.
Moreover, the disclosed species including the 13-mer sequence claimed in claim 8 of the instant application that is fully complementary to a 13-mer sequence within SEQ ID NO:1 cannot represent a sufficient structural variety within the claimed genus, because the disclosed species do not reflect the substantial structural diversity/variability as claimed in the instant case. 
Accordingly, the instant specification fails to reasonably convey that the instant co-inventors had possession of the claimed genus at the time of filing.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Haile et al. (Cellular and Molecular Life Sciences, 2011, 68:3971-3981) in view of Infante et al. (Journal of Steroid Biochemistry & Molecular Biology, 2016, 155:63-66), Ris-Stalpers et al. (Molecular Endocrinology, 1991, 5:1562-1569), Lai et al. (Archives of Dermatological Research, 2012, 304:499-510, of record), Lee et al. (WO 2009/113828 A2, of record), and Pankratova et al. (International Journal of Oncology, 2010, 36:29-38). 
Haile teaches that androgen receptor (AR) “becomes active upon binding to androgens via its ligand-binding domain (LBD)”, wherein the LBD of AR is “encoded by exons 5-8, which initiates a cascade of events involving conformational changes and nuclear translocation, culminating in the binding of AR dimer to androgen response elements (AREs) located in the promoter and enhancer sequences of target genes.” (emphasis added). See abstract; page 3972.
Haile discloses AR pre-mRNA structure and the full-length AR mRNA structure in Figure 2 as reproduced below.

    PNG
    media_image1.png
    115
    624
    media_image1.png
    Greyscale

Haile reports that “androgen-dependent activity was blocked upon transfection of the siRNAs specific to exons encoding AR LBD.” (emphasis added). See page 3977.
Haile does not teach targeting AR intron 4 comprising a splice site by a PNA derivative.
Infante discloses the “normal splice donor site” sequence of 5’-CTG/GTAAGG in exon4/intron 4 junction of human AR in Figure 2C, wherein the relevant portion is copied below.

    PNG
    media_image2.png
    190
    489
    media_image2.png
    Greyscale

Ris-Stalpers discloses the nucleotide sequence of exon 4/intron 4 junction of human AR pre-mRNA in Figure 3, wherein a relevant portion is copied below, wherein the nucleotide sequence corresponding to SEQ ID NO:1 claimed in the instant case is indicated by underlining and the “normal splice donor site” sequence of 5’-CTG/GTAAGG disclosed by Infante is boxed.



    PNG
    media_image3.png
    53
    725
    media_image3.png
    Greyscale

Lai reports that “Androgen and androgen receptor (AR) may play important roles in several skin-related diseases” such as “acne vulgaris, androgenetic alopecia and hirsutism” and that “AR seems to be a better target than androgens for the treatment of these skin diseases” (emphasis added). See abstract.
	Lai reports that the nexus between AR and androgenetic alopecia (AGA) “has been supported by” ample evidence in the art. See page 504. 
	Lai teaches that “Based on the more updated understanding of AGA pathogenesis, AR may serve as a better target than DHT to tackle this hair loss disorder…A new approach to treat AGA safely and effectively is to develop a topical anti-AR therapy to specifically silence the AR protein in the scalp, but not elsewhere in the body.” (emphasis added). See page 505.
Lee teaches making a PNA oligomer having “Formula I” as copied from claim 1 shown below:

    PNG
    media_image4.png
    129
    715
    media_image4.png
    Greyscale

	Lee claims the following in claim 2:

    PNG
    media_image5.png
    149
    804
    media_image5.png
    Greyscale

Lee teaches that “n” is “equal to or larger than 10 but smaller than or equal to 20”. See claim 5. 
Lee exemplifies PNA oligomers of Formula I that are 12-mer and 14-mer in length. See Table 1. 
Lee discloses “Formula II”, “Formula III”, and “Formula IV” for “unnatural nucleobases” in claim 2 as below:

    PNG
    media_image6.png
    406
    800
    media_image6.png
    Greyscale

Lee claims “Formula V” for linker in claim 2 as below:

    PNG
    media_image7.png
    543
    808
    media_image7.png
    Greyscale

It is noted that Lee’s “Formula I”, “Formula II”, “Formula III”, “Formula IV”, and “Formula V” are 100% identical to those recited in the instant claims.  
Lee teaches that the “PNA oligomer of Formula I shows improved binding affinity for nucleic acid and cell penetration compared to its corresponding ‘unmodified’ PNA oligomer…A PNA oligomer of this invention readily penetrates mammalian cell membrane, and can affect or alter cellular functions by sequence specifically binding to a nucleic acid or a nucleoprotein within cell…A PNA oligomer of the present invention can tightly bind to a pre-mRNA and alter the splicing of the pre-mRNA to mRNA…A PNA oligomer of the present invention can bind to a gene and modulate the transcription of the gene.” (emphasis added). See page 14.
Lee teaches that the PNA oligomer in a therapeutically effective doses can be administered to a subject by a variety of routes. See page 15. 
	Lee teaches that “Since PNA binds tightly to DNA and RNA with high sequence specificity, PNA may find various other therapeutic and diagnostic applications involving DNA or RNA.” See page 11.
Pankratova discloses 15-mer PNA oligonucleotides (e.g., PNA Nos. 2701, 2707, and 2794) targeted to intron 18/exon 19 junction of human Her-2 pre-mRNA, wherein the PNA oligonucleotide provided skipping of exon 19 of Her-2. See pages 33-34; Table 1; Figures 3A-3B. 
Pankratova teaches the following at page 36: “Many studies have demonstrated that intron-exon junction sites are very sensitive to interference by antisense PNA…In particular, we found that PNA oligomers targeted to the 5’ intron-exon junction of exon 19 induces skipping of exon 19, which encodes the ATP catalytic domain of Her-2 and also harbors many Her-2 cancer related mutations.” (emphasis added).
It would have been obvious to one of ordinary skill in the art before the effective filing date to make and use an AR intron 4 splice donor site-targeting PNA using Lee’s Formula I. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to interfere with or induce skipping of at least exon 5 of AR, thereby inhibiting androgen-dependent function of AR, because it was an art-recognized goal to make and use a nucleic acid molecule “specific to exons encoding AR LBD” so as to inhibit “androgen-dependent activity” for androgen- or AR-related disease treatment purpose as taught by Haile, who taught that AR “becomes active upon binding to androgens via its ligand-binding domain (LBD)” that is “encoded by exons 5-8” of AR, and because it was art-recognized knowledge that “intron-exon junction sites are very sensitive to interference by antisense PNA” and “PNA oligomers targeted to the 5’ intron-exon junction” of an intended target exon were known to induce skipping of the intended target exon as taught by Pankratova, and because Lee’s PNA Formula I was known to possess beneficial properties such as “improved binding affinity for nucleic acid and cell penetration compared to its corresponding ‘unmodified’ PNA oligomer” and was also known to “tightly bind to a pre-mRNA”. As such, a PNA oligomer of Lee’s Formula I targeted to the intron 4 splice donor site that is upstream of AR exon 5, which constitutes androgen-binding LBD, would have been reasonably predicted to tightly bind to intron 4 splice donor site of the AR pre-mRNA and induce skipping of at least exon 5 of AR, thereby providing interference with AR LBD functionality. Since the nucleotide sequence encompassing the human AR intron 4 splice donor site of Infante was known in the art as evidenced by Ris-Stalpers, and since the length of Lee’s PNA Formula I was taught to 10-20 nucleotides in length, wherein 12-mer and 14-mer were exemplified, and since intron/exon junction-targeting PNA oligomers of 15 nucleotides in length were shown to be functional as taught by Pankratova, one of ordinary skill in the art would have been motivated, with a reasonable expectation of success, to design Lee’s PNA Formula I having various lengths including a 12-mer, 14-mer, and 15-mer, all of which are targeted to the 9-mer AR intron 4 splice donor site sequence of 5’-CUGGUAAGG of the human AR pre-mRNA sequence, wherein the art-recognized 9-mer sequence corresponds to nucleotide positions 2-10 of SEQ ID NO:1 claimed in the instant case. 
One of ordinary skill in the art would have been motivated to formulate the PNA oligomer of Lee’s Formula I targeted to AR intron 4 splice donor site sequence as a topical composition and apply the composition to a subject having androgenetic alopecia (AGA) with a reasonable expectation of success, because the PNA oligomer rendered obvious in the instant rejection is reasonably expected to interfere with AR’s LBD function, thereby inhibiting androgen-dependent activity as explained above, and because “topical anti-AR therapy” was suggested as a safe and effective therapy for AGA as taught by Lai. 
Accordingly, claims 1 and 10-11 taken as a whole would have been prima facie obvious before the effective filing date. 

Response to Arguments/Declaration
Applicant’s arguments filed on November 2, 2021 do not pertain to the instant ground of rejection under §103. However, applicant’s arguments pertaining to secondary evidence (e.g., unexpected results) will be addressed for completeness. 
Applicant argues that the claims are not obvious in view of unexpected results by pointing out Examples 2-10 and Figures 9A-10B. In response, it is noted that the results disclosed in the disclosure pointed out by applicant pertain to “ASO 1”, “ASO 5”, and “ASO 10”, which do not represent the entire genus of claims 1 and 9-10 rejected in the instant rejection. Note that the three ASO species do not represent the wide range of target sequence complementarity levels claimed in the rejected claims, nor do the species represent the structural variations (e.g., lengths, nucleotide sequences, modifications) encompassed by the genus claims rejected in the instant rejection. As such, the evidence pointed out by applicant is not commensurate in scope with the genus claims. Note that unexpected results must be “commensurate in scope with the degree of protection sought by the claimed subject matter.” In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005). 
The declaration (“Exhibit G” containing “Exhibit C”) under 37 CFR 1.132 filed on November 2, 2021 is insufficient to overcome the instant §103 rejection for the following reasons. The declarant states that the “PNA derivatives of Formula I showed good cell permeability” compared to “unmodified” PNA. The declarant also states that the PNA derivative “tends to preferentially localize to the nucleus.” In response, it is noted that the aforementioned properties stated in the declaration are art-recognized, known, inherent properties pertaining to Formula I as evidenced by the disclosure of Lee, especially page 14 as noted in the rejection above. Hence, the declaration fails to support applicant’s alleged nonobviousness of claims 1 and 9-10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,680,253 B2 in view of Haile et al. (Cellular and Molecular Life Sciences, 2011, 68:3971-3981), Infante et al. (Journal of Steroid Biochemistry & Molecular Biology, 2016, 155:63-66), Ris-Stalpers et al. (Molecular Endocrinology, 1991, 5:1562-1569), Lai et al. (Archives of Dermatological Research, 2012, 304:499-510, of record), Lee et al. (WO 2009/113828 A2, of record), and Pankratova et al. (International Journal of Oncology, 2010, 36:29-38). 
Although the conflicting claims are not identical, the instant claim is not patentably distinct from the ‘253 patent claims because the PNA derivative targeting human AR intron 4 splice donor site claimed in the instant case would have been obvious over the PNA derivative of Formula I claimed in the ‘253 patent claims in view of the combined teachings of Haile, Infante, Ris-Stalpers, Lai, Lee, and Pankratova, which render the targeting sequence of 12-18 nucleotides targeted to human AR intron 4 splice donor site prima facie obvious as explained in the §103 rejection above, which is fully incorporated by reference herein. 

Claims 1, 8, and 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-12, and 15-19 of copending Application No. 16/474,686 in view of Lai et al. (Archives of Dermatological Research, 2012, 304:499-510, of record).
Although the conflicting claims are not identical, the instant claims are not patentably distinct from the ‘686 claims, because the PNA derivative claimed in the ‘686 claims reads on “AR-ASO1” disclosed in Table 3 of the ‘686 specification, which is 100% identical to the species recited in claim 8 of the instant application. Hence, the ‘686 claims do anticipate the instantly claimed PNA derivative. Further, the method claims of the ‘686 application render obvious the instantly claimed skin disorder including androgenic alopecia in view of the teachings of Lai, who taught using a topical anti-AR therapy for androgenic alopecia treatment. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635